UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6909


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS GENE WHITFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:10-cr-00121-D-3; 5:11-cv-00610-D)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas G. Whitfield, Appellant Pro Se.     Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Douglas Gene Whitfield seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.       2013)    motion.       The   order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.          § 2253(c)(1)(B)         (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner        satisfies       this     standard        by     demonstrating       that

reasonable          jurists     would    find     that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies       relief        on   procedural       grounds,       the    prisoner       must

demonstrate         both    that   the    dispositive         procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Whitfield has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal. *


        *
       Whitfield also seeks to appeal the district court’s denial
of his Fed. R. Civ. P. 59(e) motion.     We conclude that we lack
jurisdiction over an appeal from that motion because Whitfield did
(Continued)
                                             2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




not file a new notice of appeal or amend his notice of appeal to
embrace the district court’s order.      See Fed. R. App. P.
4(a)(4)(B)(ii).



                                     3